DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.           Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 5/27/2020 and 1/06/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.  

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.           Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 5 recites the limitation “the at least one intervening device”. There is insufficient antecedent basis for the limitation within the claims.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.         Claims 1-3, 5-8, 10, 11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2017/0017816 A1 to Stefanik et al. (hereinafter “Stefanik”).
            Regarding Claim 1, Stefanik discloses a radio frequency (RF) communication system, the system comprising:
     a RF transceiver system (Stefanik: [0010] – corresponds to a distributed antenna systems (DAS) comprising a radio frequency identification (RFID) subsystem. See also Figure 1.);
     a RF device coupled to the RF transceiver system by at least one cable (Stefanik: [0018-0019] – corresponds to communication between DAS and remote radio units via a communication medium on at least a coaxial cable.), wherein the RF transceiver system is configured to transmit an RF signal to the RF device via the at least one cable (Stefanik: [0018-0019] – corresponds to digital to RF and RF to digital communication in the RF system.);
     a remote measurement transceiver in communication with a processor of the RF transceiver system (Stefanik: [0017] and [0022-0023] – corresponds to interrogator transceiver operable to receive and process RF signals.);
     a remote measurement transponder coupled between the at least one cable and the RF device (Stefanik: Figure 3 with [0035] – corresponds to a slave interrogator, 41, integrated between the master interrogator, 52, and a plurality of RFID devices.);
     wherein the processor controls the remote measurement transceiver to transmit an interrogation signal to the remote measurement transponder 
     wherein the remote measurement transponder, in response to the interrogation signal, determines a first parameter of the at least one RF device based on the RF signal as detected at the RF device (Stefanik: [0033-0038] – corresponds to one or more of TDR information or RFID data (one or more parameters) being sent to either a slave or master interrogator.), and transmits a response signal to the remote measurement transceiver comprising measurement data that includes the first parameter (Stefanik: [0033-0038] – corresponds to sending measurement data comprising the parameters received from the RFID devices.);
     wherein the remote measurement transceiver outputs the measurement data to the processor of the RF transceiver system (Stefanik: [0032-0038] – to reflect RFID data, the controller receives the passive element’s information comprising the parameters.).
            Regarding Claim 2, Stefanik discloses the system of claim 1, wherein to determine the first parameter, the remote measurement transponder measures at least one of:
     a power of the RF signal (Stefanik: [0030] – power of a reflected RFID signal is determined from a received RFID signal.), a power of a reflection of the RF signal (Stefanik: [0030] – power of a reflected RFID signal is determined from a received RFID signal.), a temperature, a humidity, a current, or a voltage.
             Regarding Claim 3, Stefanik discloses the system of claim 1, wherein the processor determines a second parameter at an output of the RF transceiver system and determines a condition of the RF device based on a function of the first parameter and the second parameter (Stefanik: [0026-0030] – one or more parameters included with the interrogation include distance, amplitude (for discontinuity), delay, and length of the cable that assist in determining a condition (or characteristic) of an RFID device.).
            Regarding Claim 5, Stefanik discloses the system of claim 1, wherein the at least one intervening device compromises one of a splitter (Stefanik: [0003] and [0033]), a coupler (Stefanik: [0004] and [0023]), a filter (Stefanik: [0004] and [0023]) or a duplexer.
             Regarding Claim 6, Stefanik discloses the system of claim 1, wherein the RF device comprises an antenna (Stefanik: Figure 1 and [0018]), wherein the antenna radiates downlink RF signal frequency signal to one or more instances of user equipment (UE) within a coverage area of the RF transceiver system (Stefanik: [0018] – corresponds to remote antenna units radiating downlink signals to terminal equipment.), and wherein the antenna receives uplink RF signal frequency signal from the one or more instances of user equipment (UE) within the coverage area of the RF transceiver system (Stefanik: [0018] – corresponds to remote antenna units receiving uplink signals from terminal equipment.).
            Regarding Claim 7, Stefanik discloses the system of claim 1, wherein the remote measurement transceiver comprises:
     a Radio Frequency Identification (RFID) master circuit in communication with the processor (Stefanik: Figure with [0018] – corresponds to one or more master units operable to communicate with a system controller and a plurality of remote units. [0021] wherein the processor generates a trigger signal to the RFID master circuit to initiate the interrogation signal (Stefanik: [0031] and [0038] – a triggered signal returns information to the interrogator.).
            Regarding Claim 8, Stefanik discloses the system of claim 7, wherein the RFID master circuit reads the measurement data from the response signal and outputs the measurement data to the processor (Stefanik: [0036-0038] – corresponds to reflecting the interrogated signal as measurement data.).
            Regarding Claim 10, Stefanik discloses the system of claim 7, wherein the remote measurement transponder comprises:
     a RFID slave circuit in communication with the RFID master circuit (Stefanik: [0035] – corresponds to slave interrogators in operable communication with master interrogators.);
     a directional coupler coupled to the at least one cable (Stefanik: [0004] and [0022-0024] – corresponds to a directional coupler.);
     a parameter measurement circuit coupled to the directional coupler, wherein the parameter measurement circuit determines the first parameter of the RF device using an output of the directional coupler (Stefanik: [0022] – corresponds to a TDR for measuring parameters of passive elements in the DAS, parameters may be received through at least a coupling device.).
            Regarding Claim 11, Stefanik discloses the system of claim 10, wherein the RFID slave circuit is powered from the interrogation signal transmitted by the RFID master circuit or a modular power supply in the remote measurement transceiver (Stefanik: [0035] – slave interrogator may be powered by master interrogator.).
            Regarding Claim 13, Stefanik discloses the system of claim 1, wherein the remote measurement transponder is powered via the at least one cable (Stefanik: [0035] – slave interrogator may be powered by master interrogator.).
            Regarding Claim 14, Stefanik discloses the system of claim 1, wherein the remote measurement transceiver is coupled to a plurality of remote measurement transponders via the at least one cable (Stefanik: Figure 1 illustrates a plurality of remote units comprising RFID technology operably coupled to master interrogator and system controller.) and associates each of the plurality of remote measurement transponders with an identification (ID) code (Stefanik: [0016] – each of the passive elements includes an RFID.). 
            Regarding Claim 15, Stefanik discloses the system of claim 1, wherein the RF transceiver system is a remote antenna unit of a distributed antenna system (DAS) (Stefanik: Figure 1 with [0018] – corresponds to a plurality of remote units of a DAS.), wherein the DAS comprises:
     a master unit configured to receive a base station downlink radio frequency signal and to transmit a base station uplink radio frequency signal (Stefanik: [0018] – corresponds to one or more master units operable coupled to one or more remote units as part of the DAS system, and is further operable to communicate with one or more base stations.); and
     a plurality of remote antenna units that are each communicatively coupled to the master unit (Stefanik: [0018] – corresponds to one or more master units operable the plurality of remote antenna units each configured to radiate a remote downlink radio frequency signal from at least one antenna and to receive a remote uplink radio frequency signal from the at least one antenna (Stefanik: [0018] – corresponds to the one or more remote units operable to transmit RF signals on the uplink and receive RF signals on the downlink.).

            Regarding Claim 16, Stefanik discloses a method for radio frequency (RF) device monitoring for an RF transceiver system, the method comprising:
     controlling a remote measurement transceiver utilizing a processor of an RF transceiver system, wherein the RF transceiver system is coupled to at least one RF device by at least one cable that transports RF communications signals between the RF transceiver system and the at least one RF device (Stefanik: [0018-0019] – corresponds to communication between DAS and remote radio units via a communication medium on at least a coaxial cable. Further corresponds to digital to RF and RF to digital communication in the RF system. See also [0017] and [0022-0023] – corresponds to interrogator transceiver operable to receive and process RF signals.);
     transmitting an interrogation signal to a remote measurement transponder coupled between the at least one cable and the RF device (Stefanik: [0034-0038] – master interrogator sends slave interrogator a signal to receive a measurement signal.);
     measuring a first parameter of the RF device based on measurements by the remote measurement transponder of the RF communications signal as received at the RF device (Stefanik: [0033-0038] – corresponds to sending measurement data comprising the parameters received from the RFID devices.);
     transmitting a response signal from the remote measurement transponder to the remote measurement transceiver, the response signal including measurement data for the parameter (Stefanik: [0033-0038] – corresponds to sending measurement data comprising the parameters received from the RFID devices as a response signal.);
     outputting the measurement data from the remote measurement transceiver to the processor and determining a condition of the RF device based on the measurement data for the first parameter (Stefanik: [0026-0030] – one or more parameters included with the interrogation include distance, amplitude (for discontinuity), delay, and length of the cable that assist in determining a condition (or characteristic) of an RFID device.).
            Regarding Claim 17, Stefanik discloses the method of claim 16, further comprising: 
     determining a second parameter at an output of the RF transceiver system, wherein determining the condition of the RF device is based on the first parameter and the second parameter (Stefanik: [0026-0030] – one or more parameters included with the interrogation include distance, amplitude (for discontinuity), delay, and length of the cable that assist in determining a condition (or characteristic) of an RFID device.).
            Regarding Claim 19, Stefanik discloses the method of claim 16, wherein the remote measurement transceiver comprises a Radio Frequency Identification (RFID) master circuit in communication with the processor (Stefanik: Figure with wherein the processor generates a trigger signal to the RFID master circuit to initiate the interrogation signal (Stefanik: [0031] and [0038] – a triggered signal returns information to the interrogator.); and
     wherein the remote measurement transponder comprises a RFID slave circuit in communication with the RFID master circuit (Stefanik: [0035] – corresponds to slave interrogators in operable communication with master interrogators.), a directional coupler coupled to the at least one cable (Stefanik: [0004] and [0022-0024] – corresponds to a directional coupler.), and an parameter measurement circuit coupled to the directional coupler, wherein the parameter measurement circuit determines the first parameter of the RF device using an output of the directional coupler (Stefanik: [0022] – corresponds to a TDR for measuring parameters of passive elements in the DAS, parameters may be received through at least a coupling device.).
            Regarding Claim 20, Stefanik discloses the method of claim 16, wherein the RF transceiver system is a remote antenna unit of a distributed antenna system (DAS) (Stefanik: Figure 1 with [0018] – corresponds to a plurality of remote units of a DAS.), wherein the DAS comprises: 
     a master unit configured to receive a base station downlink radio frequency signal and to transmit a base station uplink radio frequency signal (Stefanik: [0018] – corresponds to one or more master units operable coupled to one or more and 
     a plurality of remote antenna units that are each communicatively coupled to the master unit (Stefanik: [0018] – corresponds to one or more master units operable coupled to one or more remote units as part of the DAS system.), the plurality of remote antenna units each configured to radiate a remote downlink radio frequency signal from at least one antenna and to receive a remote uplink radio frequency signal from the at least one antenna (Stefanik: [0018] – corresponds to the one or more remote units operable to transmit RF signals on the uplink and receive RF signals on the downlink.).

Allowable Subject Matter
11.          Claims 4, 9, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.         
US Patent 10,339,346 B2 to Nikitin et al. at col. 7, lines 6-24;
US PGPub 2018/0129841 A1 to Stefanik et al. at [0003-0012], [0023-0026], [0030-0034], [0038-0049];
US PGPub 2018/0302163 A1 to Ziv at [0002-0010], [0033-0036], [0072].
   
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 4, 2021